NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERROL LOVELL UNDERWOOD,                         No. 18-15944

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00346-JAM-KJN

 v.
                                                MEMORANDUM*
KHIN WIN, Doctor; Y. CHEN, Doctor,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      California state prisoner Errol Lovell Underwood appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Underwood

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in their treatment of Underwood’s bladder pain and urinary

tract infection. See id. at 1057-60 (a prison official is deliberately indifferent only

if he or she knows of and disregards an excessive risk to inmate health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     18-15944